Title: From George Washington to Jeremiah Wadsworth, 7 December 1779
From: Washington, George
To: Wadsworth, Jeremiah


        
          
            Dear Sir
            Head Quarters Morris town 7th Decemr 1779
          
          Having received several representations of mal conduct in the Quarter Masters, and purchasing and issuing Commissaries at Coos I have determined, that the public and individuals may have justice done them, to direct Courts of Enquiry held upon the parties at this place. I have desired General Greene to summon General bailey who acts in his department, and you will be pleased to do the same by Mr Tychnor and Mr Childs, your deputies in that Quarter. You had best confer with General Greene and fix upon the most convenient time for your respective deputies to attend. One of the charges against the Commissary of purchases is, that, thro’ neglect, the salted Meat put up last year was mostly spoiled. It will be necessary therefore to have, the state of what of last years salt Meat remains, carefully inspected, and a report made to you.
          I am told that the parties are acquainted with the nature of the charges which will be exhibited against them, and earnestly wish an enquiry, they will therefore undoubtedly come prepared

with vouchers to support their Characters. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        
        
          Major Whitcombe is going directly up to Coos and will afford you an opportunity of writing.
        
      